Case 1:21-cv-00304-UNA Document 1-9 Filed 02/26/21 Page 1 of 4 PageID #: 399


                          (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)




         (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)




(Firm Name, Address, and Telephone Number)                                                (If Known)




                                                                        (For Diversity Cases Only)                                    and One Box for Defendant)

                       (U.S. Government Not a Party)                                                                            or


                                                                                                                                and
                       (Indicate Citizenship of Parties in Item III)




                                                                                              (specify)
                                                                       (Do not cite jurisdictional statutes unless diversity)




                    (See instructions):
Case 1:21-cv-00304-UNA Document 1-9 Filed 02/26/21 Page 2 of 4 PageID #: 400




                         CIVIL COVER SHEET ATTACHMENT
Related Cases:


1-21-cv-00087 (DDE)
Jan. 27, 2021


Coretek Licensing LLC v. The Meet Group, Inc.
1-20-cv-01756 (DDE)
Dec. 23, 2020


Coretek Licensing LLC v. TangoMe, Inc.
1-20-cv-01757 (DDE)
Dec. 23, 2020


Coretek Licensing LLC v. Fusion Connect, Inc.
1-20-cv-01604 (DDE)
Nov. 25, 2020


Coretek Licensing LLC v. Lifesize, Inc.
1-20-cv-01606 (DDE)
Nov. 25, 2020


Coretek Licensing LLC v. Plantronics, Inc.
1-20-cv-01607 (DDE)
Nov. 25, 2020


Coretek Licensing LLC v. Bumble Trading Inc.
1-20-cv-01594 (DDE)
Case 1:21-cv-00304-UNA Document 1-9 Filed 02/26/21 Page 3 of 4 PageID #: 401




Nov. 24, 2020


Coretek Licensing LLC v. Freeconferencecall.com, Inc.
1-20-cv-01597 (DDE)
Nov. 24, 2020


Coretek Licensing LLC v. LogMeIn, Inc.
1-20-cv-01014 (DDE)
Jul. 28, 2020


Coretek Licensing LLC v. HighFive Technologies, Inc.
1-20-cv-01015 (DDE)
Jul. 28, 2020


Coretek Licensing LLC v. Bluejeans Network, Inc.
1-20-cv-01016 (DDE)
Jul. 28, 2020


Coretek Licensing LLC v. Avaya Inc.
5-20-cv-01666 (NDOH)
Jul. 28, 2020


Coretek Licensing LLC v. HCL America Inc.
1-20-cv-04996 (SDNY)
Jun. 29, 2020


Coretek Licensing LLC v. Mitel Networks, Inc.
1-20-cv-00873 (DDE)
Case 1:21-cv-00304-UNA Document 1-9 Filed 02/26/21 Page 4 of 4 PageID #: 402




Jun. 28, 2020


Coretek Licensing LLC v. Snap, Inc.
1-20-cv-00874 (DDE)
Jun. 28, 2020


Coretek Licensing LLC v. Teamviewer US, Inc.
1-20-cv-00875 (DDE)
Jun. 28, 2020


Coretek Licensing LLC v. Zoom Video Communications, Inc.
1-20-cv-00876 (DDE)
Jun. 28, 2020
